                                                         Page 1 of 2 LOOGED
       Case 2:19-cr-00164-SPL Document 1 Filed 02/12/19 Al.ED
                                                                          -
                                                                     coP't'
                                                               RECEIVED

                                                                  FEB 1 2 'l0i9
 1
 2
 3
 4

 5                                                             REDACTED FGH
                                                             PUBLIC DISCLOSOfV
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                             CR-19-00164-PHX-SPL (MHB)

10                       Plaintiff,                          INDICTMENT
11           v.
                                                        VIO: 18 U.S.C. § 1001(a)(2)
12                                                      (False Statements)
     Khwaja Mujib Haque,                                Count 1
13
                         Defendant.
14
15
     THE GRAND JURY CHARGES:
16
                                         Introduction
17
           Beginning prior to January 2010 and continuing through May 3, 2015,
18
     KHWAJA MUJIB HAQUE, Elton Francis Simpson (Simpson) and Nadir Soofi
19
     (Soofi) resided in Phoenix, Arizona. During this time, KHWAJA MUJIB HAQUE
20
21   and Simpson associated together.

22         On May 3, 2015, Simpson and Soofi conducted an attack at the Muhammad

23   Art Exhibit and Contest held at the Curtis Culwell Center in Garland, Texas in
24   support of the Islamic State of Iraq and Syria (ISIS), a Designated Foreign Terrorist
25   Organization. Both Simpson and Soofi were killed during the attack.
26         Beginning on May 3, 2015 and continuing throughout thetime period relevant
27   to this indictment, the Federal Bureau of Investigation (FBI) conducted an
28   investigation focused on whether there were other coconspirators or individuals who
           Case 2:19-cr-00164-SPL Document 1 Filed 02/12/19 Page 2 of 2




 1
     aided and abetted or supported Simpson and Soofi in conducting or planning the

 2   attack. On December 1, 2016 and again on July 31, 201 7, the FBI interviewed

 3   KHWAJA MUJIB HAQUE regarding his association with Simpson.
 4                                            COUNT I
 5            On or about July 31, 2017, in the District of Arizona, in a matter within the
 6   jurisdiction of the Federal Bureau of Investigation, an agency of the United States,
 7   defendant, KHWAJA MUJIB HAQUE, did knowingly and willfully make a
 8   materially false, fictitious, and fraudulent statement and representation, that is, that
 9   KHWAJA MUJIB HAQUE never provided money to Simpson, when, in fact,
10   KHWAJA MUJIB HAQUE did provide money to Simpson, specifically a check in
11   the amount of$2,000, dated January 2, 2010, signed by KHWAJA MUJIB HAQUE
12   and drawn from KHWAJA MUJIB HAQUE's JPMorgan. Chase account that was
13
     deposited into Simpson's bank account.
14
              All in violation of Title 18, United States Code, Section 1001(a)(2).
15
16                                             A TRUE BILL
17
18                                             /s/
                                               FOREPERSON OF THE GRAND JURY
19                                             Date: February 12, 2019
20
21
22   ELIZABETH A. STRANGE
     First Assistant United States Attorney
23   District of Arizona

24   /s/

25   KRISTEN BROOK
     Assistant U.S. Attorney
26
27
28
                                                -2-
